DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image controller”, “storage area” in claims 1-20. INVOKED ABSENCE OF MEANS
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being Yang et al. (US PGPub US 2018/0124372 A1), hereby referred to as “Yang”.
Consider Claims 1 and 7. 
Yang teaches: 
1. A depth camera, comprising: a laser projector, configured to project laser light onto a scene; / 7. An electronic device, comprising: a housing; a depth camera, combined with the housing, and the depth camera comprising: (Yang: abstract, [0018] FIG. 1 depicts an active depth system 100 for capturing depth information using a laser projection, in embodiments. System 100 includes a stereo camera 102 for imaging a 3D scene 101.)
1. an image collector, comprising an image sensor, the image sensor being configured to execute a plurality of exposure operations, the image controller being configured / 7. a laser projector, configured to project laser light onto a scene, an image collector, comprising an image sensor, the image sensor being configured to execute a plurality of exposure operations, (Yang: [0018] Stereo camera 102 includes a left imaging array 104A and a right imaging array 104B, and an illuminator 106 such as a laser. Two imaging lenses or a single lens for forming images on left imaging array 104A and right imaging array 104B, respectively, are omitted from FIG. 1. To capture depth information of the scene 101, illuminator 106 illuminates the scene with light rays 108. [0025] Illuminator 402 may be a laser projection system that emits IR light having a wavelength between 800 and 1000 nn1 or visible light….illuminator 402 may emit light having any wavelengths that can be detected by imager 404. Emitted light from illuminator 402 reflects off of objects within a field of view of the imager 404 and is captured by imager 404 as a lens (not shown) forms an image on imager 404.)
1. to acquire a plurality of collected images corresponding to the plurality of exposure operations, the plurality of collected images comprising a first image acquired when the laser projector is not projecting the laser light and a second image acquired when the laser projector is projecting the laser light; / 7. the image controller being configured to acquire a plurality of collected images corresponding to the plurality of exposure operations, the plurality of collected images comprising a first image acquired when the laser projector is not projecting the laser light and a second image acquired when the laser projector is projecting the laser light, (Yang: (0025] FIG. 4 depicts an exemplary active depth camera 400 including an illuminator 402, and an imager 404, in one embodiment. Active depth camera 400 is an example of active depth camera 100 and includes a left imager and a right imager (similar to imagers 104A, 104B). However, only one imager (imager 404) is shown in FIG. 4 and discussed herein for simplicity, since both imagers are identical. Illuminator 402 may be a laser projection system that emits IR light having a wavelength between 800 and 1000 nn1 or visible light. In certain embodiments, illuminator 402 emits 850 nm wavelength light or 940 nm wavelength light.)
1. a first storage area, configured to store the first image; a second storage area, configured to store the second image; / 7. a first storage area, configured to store the first image, a second storage area, configured to store the second image, (Yang: (0031] First storage component 504 and second storage component 506 each respectively includes a transfer-storage gate 512, 514 and an output gate 516, 518. Transfer-storage gates 512, 514 are illustrated as merged transfer storage gates. Transfer storage gate 512 is controlled by first transfer-storage gate signal TSGl. Transfer-storage gate 514 is controlled by a second transfer-storage gate signal TSG2. Enabling TSGI causes transfer-storage gate 512 to transfer-and store accumulated charge within photodiode 502. Enabling TSG2 causes transfer-storage gate 514 to transfer-and store accumulated charge within photodiode 502. It should be appreciated that although illustrated using a merged transfer storage gate, each of first and second storage components 504, 506 may be implemented with separate transfer gates and storage gates instead of merged transfer-storage gates. In certain embodiments, image data captured by transfer storage gates 512 and 514 may be analyzed to subtract the background information (i.e. the image data stored within second transfer-storage gate 514) from that of the image data including the background and illuminating light from illuminator 402 (i.e. the image data stored within first transfer storage gate 512).)
1. and a logic subtraction circuit, configured to process the first image and the second image to acquire a third image, the third image configured for calculating a depth image. / 7. and a logic subtraction circuit, configured to process the first image and the second image to acquire a third image, the third image configured for calculating a depth image; and a processor, configured to calculate the depth image based on the third image and a reference image. (Yang: 0027] Each pixel 408 is a lock-in dual storage gate pixel capable of storing charge from multiple exposures on a single pixel, as discussed in further detail below. After each pixel has acquired its image data, the image data is…transferred to function logic 412. Function logic 412 processes said image data. example, function logic 412 may process the image data such that imager 404 may be utilized in conjunction with illuminator 402 to determine the depth information of the object that reflects off the emitted light from illuminator 402. For example, the depth information is determined (e.g. within function logic 412) from a left imager and a right imager based on triangulation. Such processing may allow for the camera 400 to provide depth information of objects within the field of view of the imager 404. The depth calculation is performed after a background subtraction. The depth calculation may be based on triangulation or other methods.)

Consider Claim 17. 
Yang teaches: 
A method for image acquisition, comprising: (Yang: abstract, [0018] FIG. 1 depicts an active depth system 100 for capturing depth information using a laser projection, in embodiments. System 100 includes a stereo camera 102 for imaging a 3D scene 101.)
acquiring and storing a first image when laser light is not projected; (Yang: [0018] Stereo camera 102 includes a left imaging array 104A and a right imaging array 104B, and an illuminator 106 such as a laser. Two imaging lenses or a single lens for forming images on left imaging array 104A and right imaging array 104B, respectively, are omitted from FIG. 1. To capture depth information of the scene 101, illuminator 106 illuminates the scene with light rays 108. [0025] Illuminator 402 may be a laser projection system that emits IR light having a wavelength between 800 and 1000 nn1 or visible light….illuminator 402 may emit light having any wavelengths that can be detected by imager 404. Emitted light from illuminator 402 reflects off of objects within a field of view of the imager 404 and is captured by imager 404 as a lens (not shown) forms an image on imager 404.) 
acquiring and storing a second image when the laser light is projected; and  (Yang: (0025] FIG. 4 depicts an exemplary active depth camera 400 including an illuminator 402, and an imager 404, in one embodiment. Active depth camera 400 is an example of active depth camera 100 and includes a left imager and a right imager (similar to imagers 104A, 104B). However, only one imager (imager 404) is shown in FIG. 4 and discussed herein for simplicity, since both imagers are identical. Illuminator 402 may be a laser projection system that emits IR light having a wavelength between 800 and 1000 nn1 or visible light. In certain embodiments, illuminator 402 emits 850 nm wavelength light or 940 nm wavelength light.)
performing a subtraction on the first image and the second image to acquire a third image, the third image configured for calculating a depth image. (Yang: 0027] Each pixel 408 is a lock-in dual storage gate pixel capable of storing charge from multiple exposures on a single pixel, as discussed in further detail below. After each pixel has acquired its image data, the image data is…transferred to function logic 412. Function logic 412 processes said image data. example, function logic 412 may process the image data such that imager 404 may be utilized in conjunction with illuminator 402 to determine the depth information of the object that reflects off the emitted light from illuminator 402. For example, the depth information is determined (e.g. within function logic 412) from a left imager and a right imager based on triangulation. Such processing may allow for the camera 400 to provide depth information of objects within the field of view of the imager 404. The depth calculation is performed after a background subtraction. The depth calculation may be based on triangulation or other methods.)

2. The depth camera of claim 1, wherein, the first storage area, the second storage area, and the logic subtraction circuit are configured inside the image sensor. / 8. The electronic device of claim 7, wherein, the first storage area, the second storage area, and the logic subtraction circuit are configured inside the image sensor.(Yang: (0031] First storage component 504 and second storage component 506 each respectively includes a transfer-storage gate 512, 514 and an output gate 516, 518. Transfer-storage gates 512, 514 are illustrated as merged transfer storage gates. Transfer storage gate 512 is controlled by first transfer-storage gate signal TSGl. Transfer-storage gate 514 is controlled by a second transfer-storage gate signal TSG2. Enabling TSGI causes transfer-storage gate 512 to transfer-and store accumulated charge within photodiode 502. Enabling TSG2 causes transfer-storage gate 514 to transfer-and store accumulated charge within photodiode 502. It should be appreciated that although illustrated using a merged transfer storage gate, each of first and second storage components 504, 506 may be implemented with separate transfer gates and storage gates instead of merged transfer-storage gates. In certain embodiments, image data captured by transfer storage gates 512 and 514 may be analyzed to subtract the background information (i.e. the image data stored within second transfer-storage gate 514) from that of the image data including the background and illuminating light from illuminator 402 (i.e. the image data stored within first transfer storage gate 512).)

3. The depth camera of claim 1, wherein, the image collector further comprises a circuit board, the image sensor is disposed on the circuit board, and the first storage area, the second storage area, and the logic subtraction circuit are configured outside the image sensor and packaged with the image sensor on the circuit board. / 9. The electronic device of claim 7, further comprising a circuit board, wherein the image sensor is disposed on the circuit board, and the first storage area, the second storage area, and the logic subtraction circuit are configured outside the image sensor and packaged with the image sensor on the circuit board. / 10. The electronic device of claim 7, wherein, the first storage area, the second storage area, and the logic subtraction circuit are configured inside the processor. (Yang: (0031] First storage component 504 and second storage component 506 each respectively includes a transfer-storage gate 512, 514 and an output gate 516, 518. Transfer-storage gates 512, 514 are illustrated as merged transfer storage gates. Transfer storage gate 512 is controlled by first transfer-storage gate signal TSGl. Transfer-storage gate 514 is controlled by a second transfer-storage gate signal TSG2. Enabling TSGI causes transfer-storage gate 512 to transfer-and store accumulated charge within photodiode 502. Enabling TSG2 causes transfer-storage gate 514 to transfer-and store accumulated charge within photodiode 502. It should be appreciated that although illustrated using a merged transfer storage gate, each of first and second storage components 504, 506 may be implemented with separate transfer gates and storage gates instead of merged transfer-storage gates. In certain embodiments, image data captured by transfer storage gates 512 and 514 may be analyzed to subtract the background information (i.e. the image data stored within second transfer-storage gate 514) from that of the image data including the background and illuminating light from illuminator 402 (i.e. the image data stored within first transfer storage gate 512).)

4. The depth camera of claim 1, wherein the image sensor is further configured to receive a first instruction, and execute the plurality of exposure operations in response to receiving the first instruction, the first instruction being configured to indicate that a brightness of the scene is greater than a threshold and a type of the scene meets a preset type. / 11. The electronic device of claim 7, wherein the processor is configured to send a first instruction, and the image sensor is configured to execute the plurality of exposure operations in response to receiving the first instruction, the first instruction being configured to indicate that a brightness of the scene is greater than a threshold and a type of the scene meets a preset type. / 12. The electronic device of claim 11, wherein the processor is configured to send a second instruction, and the image sensor is configured to execute one exposure operation in response to receiving the second instruction, the second instruction being configured to indicate that the brightness of the scene is less than or equal to the threshold and the type of the scene does not meet the preset type.  (Yang: [0019] FIG. 2 depicts a scenario 200 of use of the active depth system 100, of FIG. 1. In the scenario 200 of FIG. 2, a bright light source 202, such as the sun or other bright light source illuminating the imaged scene, emits bright light rays 208 that also reflect off of the objects within scene 101. However, because light rays 208 from bright light source 202 have significantly greater intensity than illuminated light rays 108 from illuminator 106, the bright light source 202 results in such that the reflected light 110 is drowned out by reflected bright light 210. [0022] A pulsed laser with sufficiently high repetition rate can achieve these constraints. At low laser pulse repetition rates, e.g., less than 200 kHz, the damage threshold of the human eye depends on the laser's peak power. At higher repetition rates, the damage threshold depends on the laser's average power. Hence, at higher repetition rates, the laser's peak power can be increased while proportionally decreasing its duty cycle to maintain an average power below the eye damage threshold. A pulsed laser having a peak power higher than ambient light may be used with synchronized shutter to enl1ance the projected light. [0023]-[0024])

5. The depth camera of claim 1, wherein the image sensor is further configured to generate a strobe signal based on an acquisition timing of the image sensor when the image sensor executes an exposure operation for a first time, and control a projection timing of the laser projector for projecting the laser light based on the strobe signal. / 14. The electronic device of claim 7, wherein the image sensor is further configured to generate a first strobe signal based on an acquisition timing of the image sensor when the image sensor executes an exposure operation for a first time, and control a projection timing of the laser projector for projecting the laser light based on the first strobe signal.  (Yang: [0022] A pulsed laser with sufficiently high repetition rate can achieve these constraints. At low laser pulse repetition rates, e.g., less than 200 kHz, the damage threshold of the human eye depends on the laser's peak power. At higher repetition rates, the damage threshold depends on the laser's average power. Hence, at higher repetition rates, the laser's peak power can be increased while proportionally decreasing its duty cycle to maintain an average power below the eye damage threshold. A pulsed laser having a peak power higher than ambient light may be used with synchronized shutter to enl1ance the projected light. [0023] (0024] FIG. 3 depicts an exemplary timing diagram 300 showing comparisons between IL (illumination) and GS (global shutter) signals discussed herein. IL signal controls laser pulse, when IL signal is high, a laser pulse is emitted. GS signal controls electronic shutter, when GS signal is low, electronic shutter is open and an image is captured. For example, the camera operates to collect data of the emitted laser pulse, and then light reflected off objects within the field of view, and then captured by an imager.)

6. The depth camera of claim 1, wherein the first image and the second image are acquired after the image sensor executes two consecutive exposure operations. / 16. The electronic device of claim 7, wherein the first image and the second image are acquired after the image sensor executes two consecutive exposure operations. / 20. The method of claim 17, wherein the first image and the second image are acquired at two consecutive exposure operations. (Yang: (0037] FIG. 6 depicts an exemplary timing diagram 600 showing each of global operating signals 532 (GS, TSGI , TSG2) and illumination signal IL, in a one embodiment. Timing diagram 600 depicts a plurality of exposure cycles (602(1), 602(2), ... 602(N)) that form an image frame 603. It should be appreciated that there could be any number of exposure cycles without departing from the scope hereof (0038] An exposure cycle 602(1) includes a first time period 604. First time period 604 operates as a first transfer storage gate storage time period that stores image information including light from illuminator 402. (0039] Next, in second time period 606, illuminator signal IL is set low such that illuminator 402 is turned off. Global shutter signal GS is set high such that charge is not accumulated in photodiode 502, and photodiode 502 is reset.)

13. The electronic device of claim 7, further comprising: a visible-light camera, configured to collect a visible-light image in response to receiving a synchronization signal from the image sensor. (Yang: [0018] Stereo camera 102 includes a left imaging array 104A and a right imaging array 104B, and an illuminator 106 such as a laser. Two imaging lenses or a single lens for forming images on left imaging array 104A and right imaging array 104B, respectively, are omitted from FIG. 1. To capture depth information of the scene 101, illuminator 106 illuminates the scene with light rays 108. [0025] Illuminator 402 may be a laser projection system that emits IR light having a wavelength between 800 and 1000 nn1 or visible light….illuminator 402 may emit light having any wavelengths that can be detected by imager 404. Emitted light from illuminator 402 reflects off of objects within a field of view of the imager 404 and is captured by imager 404 as a lens (not shown) forms an image on imager 404.)

15. The electronic device of claim 7, further comprising: a flood light, wherein the image sensor is further configured to generate a second strobe signal based on an acquisition timing of the image sensor, and control an emission timing of the flood light for emitting light based on the second strobe signal. / 18. The method of claim 17, further comprising: generating a first strobe signal based on an acquisition timing; and alternating between projecting and not projecting the laser light based on the first strobe signal. (Yang: [0022] A pulsed laser with sufficiently high repetition rate can achieve these constraints. At low laser pulse repetition rates, e.g., less than 200 kHz, the damage threshold of the human eye depends on the laser's peak power. At higher repetition rates, the damage threshold depends on the laser's average power. Hence, at higher repetition rates, the laser's peak power can be increased while proportionally decreasing its duty cycle to maintain an average power below the eye damage threshold. A pulsed laser having a peak power higher than ambient light may be used with synchronized shutter to enl1ance the projected light. [0023] (0024] FIG. 3 depicts an exemplary timing diagram 300 showing comparisons between IL (illumination) and GS (global shutter) signals discussed herein. IL signal controls laser pulse, when IL signal is high, a laser pulse is emitted. GS signal controls electronic shutter, when GS signal is low, electronic shutter is open and an image is captured. For example, the camera operates to collect data of the emitted laser pulse, and then light reflected off objects within the field of view, and then captured by an imager.)

19. The method of claim 17, further comprising: determining whether an ambient brightness is greater than a threshold and an ambient type meets a preset type; acquiring and storing the first image and the second image, in response to a determination that that the ambient brightness is greater than the threshold and the ambient type meets the preset type; and in response to a determination that at least one of that the ambient brightness is less than or equal to the threshold or the ambient type does not meet the preset type, acquiring and storing the second image, and taking the second image as the third image. (Yang: [0022] A pulsed laser with sufficiently high repetition rate can achieve these constraints. At low laser pulse repetition rates, e.g., less than 200 kHz, the damage threshold of the human eye depends on the laser's peak power. At higher repetition rates, the damage threshold depends on the laser's average power. Hence, at higher repetition rates, the laser's peak power can be increased while proportionally decreasing its duty cycle to maintain an average power below the eye damage threshold. A pulsed laser having a peak power higher than ambient light may be used with synchronized shutter to enl1ance the projected light. [0023]-[0024])

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    177
    1062
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

September 19, 2022
/TAHMINA N ANSARI/                                     Primary Examiner, Art Unit 2662